Exhibit 10.18(b)

PLEDGE AGREEMENT

                  PLEDGE AGREEMENT, dated as of December 16, 2002, made by
Greater Bay Bancorp, a California corporation (the “Pledgor”), to Wells Fargo
Bank, National Association, as Agent (the “Agent”) for the lenders party to the
Credit Agreement (as defined below) (the “Lenders”).

PRELIMINARY STATEMENTS:

                  (1)         The Pledgor is the owner of the shares (the
“Pledged Shares”) of stock described in Schedule I hereto and issued by the
corporations named therein.

                  (2)         The Agent and the Lenders have entered into a
Credit Agreement, dated as of even date (said Agreement, as it may hereafter be
amended or otherwise modified from time to time, being the “Credit Agreement”,
the terms defined therein and not otherwise defined herein being used herein as
therein defined), with the Pledgor. It is a condition precedent to the
effectiveness of the Credit Agreement that the Pledgor shall have made the
pledge contemplated by this Agreement.

                  NOW THEREFORE, in consideration of the premises and in order
to induce the Lenders to make the Advances under the Credit Agreement, the
Pledgor hereby agrees as follows:

                  SECTION 1.   Pledge. The Pledgor hereby pledges to the Agent,
and grants to the Agent a security interest in, the following (the “Pledged
Collateral”):

           (i)      the Pledged Shares and the certificates representing the
Pledged Shares, and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Shares; and


           (ii)    all additional shares of stock of the issuer of the Pledged
Shares from time to time acquired by the Pledgor in any manner, and the
certificates representing such additional shares, and all dividends, cash,
instruments and other property and proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares.


                  SECTION 2.   Security for Obligations. This Agreement secures
the payment of all obligations of the Pledgor now or hereafter existing under
the Credit Agreement and the Notes, whether for principal, interest, expenses or
otherwise, and all obligations of the Pledgor now or hereafter existing under
this Agreement (all such obligations of the Pledgor being the “Obligations”).

                  SECTION 3.   Delivery of Pledged Collateral. All certificates
or instruments representing or evidencing the Pledged Collateral shall be
delivered to and held by or on behalf



--------------------------------------------------------------------------------

of the Agent pursuant hereto and shall be in suitable form for transfer by
delivery, or shall be accompanied by duly executed instruments of transfer or
assignment in blank, all in form and substance satisfactory to the Agent. The
Agent shall have the right, at any time in its discretion and with notice to the
Pledgor, to transfer to or to register in the name of the Agent or any of its
nominees any or all of the Pledged Collateral, subject only to the revocable
rights specified in Section 6(a). In addition, the Agent shall have the right at
any time to exchange certificates or instruments representing or evidencing
Pledged Collateral for certificates or instruments of smaller or larger
denominations.

                  SECTION 4.   Representations and Warranties. The Pledgor
represents and warrants as follows:

           (a)      The Pledged Shares have been duly authorized and validly
issued and are fully paid and non-assessable.


           (b)      The Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any lien, security interest, option or other charge
or encumbrance except for the security interest created by this Agreement. No
effective financing statement or other instrument similar in effect covering all
or any part of the Pledged Collateral is on file in any recording office, except
such as may have been filed in favor of the Agent relating to this Agreement.


           (c)      The pledge of the Pledged Shares pursuant to this Agreement
creates a valid and perfected first priority security interest in the Pledged
Collateral, securing the payment of the Obligations.


           (d)      No authorization, approval, or other action by, and no
notice to or filing with, any governmental authority or regulatory body or other
third party is required either (i) for the pledge by the Pledgor of the Pledged
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Pledgor or (ii) for the perfection or
maintenance of the pledge, assignment or security interest created hereby
(including the first priority nature of such pledge, assignment or security
interest) or (iii) for the exercise by the Agent of the voting or other rights
provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement (except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally and as may be imposed by applicable state and federal banking
regulations).


           (e)      The Pledged Shares constitute 100 percent of the issued and
outstanding shares of the Common Stock of the issuer thereof.


                  SECTION 5.   Further Assurances. The Pledgor agrees that at
any time and from time to time, at the expense of the Pledgor, the Pledgor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the Agent may
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Agent to exercise and enforce
its rights and remedies hereunder with respect to any Pledged Collateral.

2



--------------------------------------------------------------------------------

                  SECTION 6.   Voting Rights; Dividends; Etc. (a)  So long as no
Event of Default or event which, with the giving of notice or the lapse of time,
or both, would become an Event of Default shall have occurred and be continuing:

           (i)      The Pledgor shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Pledged Collateral or any part
thereof for any purpose not inconsistent with the terms of this Agreement or the
Credit Agreement; provided, however, that the Pledgor shall not exercise or
refrain from exercising any such right if, in the Agent’s reasonable judgment,
such action would have a material adverse effect on the value of the Pledged
Collateral or any part thereof.


           (ii)    The Pledgor shall be entitled to receive and retain any and
all dividends and interest paid in respect of the Pledged Collateral, provided,
however, that any and all


            (A)      dividends and interest paid or payable other than in cash
in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Collateral,


            (B)      dividends and other distributions paid or payable in cash
in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and


            (C)      cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Pledged Collateral,


  shall be, and shall be forthwith delivered, less the taxes, if any, estimated
by the Pledgor to be payable by the Pledgor in respect of such distribution (in
the event that any amount of any such distribution shall be withheld by the
Pledgor in respect of taxes, the Pledgor shall deliver forthwith to the Agent a
certificate of an officer of the Pledgor as to the “circumstances giving rise to
such taxes and their computation), to the Agent to hold as, Pledged Collateral
and shall, if received by the Pledgor, be received in trust for the benefit of
the Agent, be segregated from the other property or funds of the Pledgor, and be
forthwith delivered to the Agent as Pledged Collateral in the same form as so
received (with any necessary indorsement).


           (iii)   The Agent shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies and other instruments as the
Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments which
it is authorized to receive and retain pursuant to paragraph (ii) above.


                  (b)         Upon the occurrence and during the continuance of
an Event of Default or an event which, with the giving of notice or the lapse of
time, or both, would become an Event of Default:

3



--------------------------------------------------------------------------------

            (i)    All rights of the Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) and to receive the dividends and interest payments which it
would otherwise be authorized to receive and retain pursuant to Section 6(a)(ii)
shall cease, and all such rights shall thereupon become vested in the Agent who
shall thereupon have the sole right to exercise such voting and other consensual
rights and to receive and hold as Pledged Collateral such dividends and interest
payments, subject to compliance with applicable state and federal banking
regulations.


           (ii)    All dividends and interest payments which are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 6(b) shall
be received in trust for the benefit of the Agent, shall be segregated from
other funds of the Pledgor and shall be forthwith paid over to the Agent as
Pledged Collateral in the same form as so received (with any necessary
indorsement).


                  SECTION 7.   Transfers and Other Liens; Additional Shares.
(a)  The Pledgor agrees that it will not (i) sell or otherwise dispose of, or
grant any option with respect to, any of the Pledged Collateral, or (ii) create
or permit to exist any lien, security interest, or other charge or encumbrance
upon or with respect to any of the Pledged Collateral, except for the security
interest under this Agreement.

                  (b)         The Pledgor agrees that it will (i) cause the
issuer of the Pledged Shares not to issue any stock or other securities in
addition to or in substitution for the Pledged Shares issued by such issuer,
except to the Pledgor and (ii) pledge hereunder, immediately upon its
acquisition (directly or indirectly) thereof, any and all additional shares of
stock or other securities of the issuer of the Pledged Shares.

                  SECTION 8.   Agent Appointed Attorney-in-Fact. The Pledgor
hereby appoints the Agent the Pledgor’s attorney-in-fact, with full authority in
the place and stead of the Pledgor and in the name of the Pledgor or otherwise,
from time to time when an Event of Default exists in the Agent’s discretion to
take any action and to execute any instrument which the Agent may deem necessary
or advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, indorse and collect all instruments made payable to the
Pledgor representing any dividend, interest payment or other distribution in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same.

                  SECTION 9.   Agent May Perform. If the Pledgor fails to
perform any agreement contained herein, the Agent may itself perform, or cause
performance of, such agreement, and the expenses of the Agent incurred in
connection therewith shall be payable by the Pledgor under Section 13.

                  SECTION 10.   Reasonable Care. The Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Agent accords its own property, it being
understood that the Agent shall not have any responsibility for (i) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Pledged Collateral, whether or not the
Agent has or is deemed to

4



--------------------------------------------------------------------------------

have knowledge of such matters, or (ii) taking any necessary steps to preserve
rights against any parties with respect to any Pledged Collateral.

                  SECTION 11.   Remedies upon Default. If any Event of Default
shall have occurred and be continuing:

           (a)      Subject to applicable state and federal banking regulations,
the Agent may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code (the “Code”) in effect in the State of California at that time,
and the Agent may, also, without notice except as specified below, sell the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Agent may deem commercially reasonable. The Pledgor agrees that, to
the extent notice of sale shall be required by law, at least ten days’ notice to
the Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Agent
shall not be obligated to make any sale of Pledged Collateral regardless of
notice of sale having been given. The Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.


           (b)      Any cash held by the Agent as Pledged Collateral and all
cash proceeds received by the Agent in respect of any sale of, collection from,
or other realization upon all or any part of the Pledged Collateral may, in the
discretion of the Agent, be held by the Agent as collateral for, and/or then or
at any time thereafter applied (after payment of any amounts payable to the
Agent pursuant to Section 12) in whole or in part by the Agent against, all or
any part of the Obligations in such order as the Agent shall elect. Any surplus
of such cash or cash proceeds held by the Agent and remaining after payment in
full of all the Obligations shall be paid over to the Pledgor or to whomsoever
may be lawfully entitled to receive such surplus.


                  SECTION 12.   Expenses. The Pledgor will upon demand pay to
the Agent the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Agent may incur in connection with (i) the administration of this Agreement,
(ii) the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (iii) the exercise or
enforcement of any of the rights of the Agent hereunder, (iv) the failure by the
Pledgor to perform or observe any of the provisions hereof or (v) the
registration of all or a portion of the Pledged Collateral under the provisions
of the Securities Act of 1933 or the qualification of the Pledged Collateral
under the state securities or “Blue Sky” laws.

                  SECTION 13.   Amendments, Etc. No amendment or waiver of any
provision of this Agreement nor consent to any departure by the Pledgor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by the Agent, and then such waiver or

5



--------------------------------------------------------------------------------

consent shall be effective only in the specific instance and for the specific
purpose for which given.

                  SECTION 14.   Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing and, if to the
Pledgor, mailed or telecopied or delivered to it, addressed to it with a copy to
Manatt, Phelps & Phillips, LLP, 11355 W. Olympic Blvd., Los Angeles, CA 90064,
Attention: William Quicksilver; if to the Agent, mailed or telecopied or
delivered to it, addressed to it at the address of the Agent specified in the
Credit Agreement, or as to either party at such other address as shall be
designated by such party in a written notice to each other party complying as to
delivery with the terms of this Section. All such notices and other
communications shall, when mailed or telecopied, respectively, be effective when
deposited in the mails or delivered to the recipient, respectively, addressed as
aforesaid.

                  SECTION 15.   Continuing Security Interest; Transfer of Notes.
This Agreement shall create a continuing security interest in the Pledged
Collateral and shall (i) remain in full force and effect until payment in full
(after the Termination Date) of the Obligations, (ii) be binding upon the
Pledgor, and its successors and assigns, and (iii) inure to the benefit of the
Agent, the Lenders and each of their successors, transferees and assigns.
Without limiting the generality of the foregoing clause (iii) a Lender may
assign or otherwise transfer a Note to any other person or entity, and such
other person or entity shall thereupon become vested with all the benefits in
respect thereof granted to such Lender herein or otherwise. Upon the payment in
full (after the Termination Date) of the Obligations, the Pledgor shall be
entitled to the return, upon its request and at its expense, of such of the
Pledged Collateral as shall not have been sold or otherwise applied pursuant to
the terms hereof.

                  SECTION 16.   Governing Law; Terms. This Agreement shall be
governed by and construed in accordance with the laws of the State of
California. Unless otherwise defined herein or in the Credit Agreement, terms
defined in Division 9 of the Code in the State of California are used herein as
therein defined.

6



--------------------------------------------------------------------------------

                  IN WITNESS WHEREOF, the Pledgor has caused this Agreement to
be duly executed and delivered by its representative thereunto duly authorized
as of the date first above written.

  GREATER BAY BANCORP
  By: 
/s/ STEVEN C. SMITH

--------------------------------------------------------------------------------

    Title: EVP, CAO & CFO


 

7



--------------------------------------------------------------------------------

Schedule 1

Description of Pledged Shares


Issuer  
Certificate No.  
Date of Issuance  
No. of Shares   State of
Incorporation  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

 